Opinion filed February 14, 2014




                                        In The


        Eleventh Court of Appeals
                                      ___________

                                  No. 11-14-00022-CR
                                      ___________

                 BRUCE DOUGLAS WILSON, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 90th District Court
                              Stephens County, Texas
                           Trial Court Cause No. 29,363


                     MEMORANDUM OPINION
      Bruce Douglas Wilson has filed a pro se notice of appeal from the trial
court’s denial of Wilson’s motion for “time cut.” We dismiss the appeal.
      The clerk of this court wrote Wilson on January 23, 2014, and informed him
that the order from which he was attempting to appeal did not appear to be an
appealable order. We requested that Wilson respond on or before February 7,
2014, and show grounds to continue the appeal. Wilson has filed a response, but
he has not shown grounds upon which this appeal may continue.
      An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). We can find no
authority that would permit this court to exercise jurisdiction in an appeal from a
postconviction order denying a request for a “time cut.” See id. (holding that court
of appeals had no jurisdiction in appeal from trial court’s postjudgment order
denying time-credit motion). Consequently, we have no jurisdiction to entertain
this appeal.
      The appeal is dismissed for want of jurisdiction.


                                                   PER CURIAM


February 14, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2